        Case 1:17-cr-00232-EGS Document 173-2 Filed 03/06/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                         Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant


                                     [PROPOSED] ORDER

       Upon consideration of the parties’ joint stipulation addressing issues surrounding waiver

of the attorney-client privilege with respect to the defendant’s ineffective assistance of counsel

claims and authorizing disclosure of information, it is hereby ORDERED that defendant Flynn’s

former counsel at Covington & Burling, LLP (“Covington”), and any other person acting under

the direction of former counsel on the defendant’s behalf, shall take all actions reasonably

necessary to respond to defendant Flynn’s specific allegations of ineffective assistance of counsel

as set out in defendant’s motions, including defendant Flynn’s Motion to Withdraw Plea of Guilty

(Doc. 151, filed January 14, 2020), Supplemental Brief in Support of Motion to Withdraw Plea of

Guilty (Doc. 153, filed January 16, 2020), and Supplemental Motion to Withdraw Plea of Guilty

(Doc. 160, filed January 29, 2020). Such actions shall include:

                       A. disclosing, as reasonably necessary, otherwise
               confidential or privileged information in communicating with
               government counsel about Covington’s representation of defendant
               Flynn as it relates to defendant Flynn’s specific allegations of
               ineffective assistance;
                       B. providing to government counsel any relevant documents
               in Covington’s possession that are reasonably necessary to respond
               to defendant Flynn’s specific allegations of ineffective assistance of
               counsel;
        Case 1:17-cr-00232-EGS Document 173-2 Filed 03/06/20 Page 2 of 3



                       C. providing a declaration or affidavit, as reasonably
               necessary to address defendant Flynn’s specific allegations of
               ineffective assistance;
                       D. testifying at any evidentiary hearing, if one is needed, as
               reasonably necessary to respond to defendant Flynn’s specific
               allegations of ineffective assistance of counsel.
       It is further ORDERED that any interviews of Mr. Flynn’s former counsel shall be

conducted in the presence of a certified court reporter; the government shall promptly provide to

the defense a copy of the resulting transcriptions, as well as copies of all documents or records that

are produced by Covington, all materials used in interviews of potential witnesses, and any adopted

versions of declarations or affidavits created by or on behalf of a witness, as set forth in the joint

stipulation between the parties. All information produced by Covington to the government

pursuant to this Order shall be governed by the terms set forth in the parties’ joint stipulation and

the previously-existing Protective Order and shall be deemed “sensitive materials” until further

agreement by the parties or order of this Court. (Doc.22).

       It is further ORDERED that the government’s use of any information provided by

Covington, and any other person acting on defendant Flynn’s behalf with former counsel in this

case, is solely limited to obtaining and providing to the Court a declaration, an affidavit or

testimony at an evidentiary hearing (if one is necessary) from these counsel, and any other person

acting at the direction of former counsel on defendant Flynn’s behalf in this case, in response to

the claims of ineffective assistance of counsel in defendant Flynn’s motions to withdraw his guilty

plea, and to any further litigation on those motions, including any appeal of the Court’s ruling on

those motions, and any collateral attacks by defendant Flynn. It may not be used by the

government in any other proceeding against Mr. Flynn.

       It is further ORDERED that Covington shall consult Ethics Opinion 364 of the District of

Columbia Bar, Confidentiality Obligations When Former Client Makes Ineffective Assistance of
       Case 1:17-cr-00232-EGS Document 173-2 Filed 03/06/20 Page 3 of 3



Counsel Claim (Jan. 2013), for further guidance as to the scope of their ethical obligations in

responding to defendant Flynn’s allegations.

       IT IS SO ORDERED.



                                               __________________________________
                                               The Honorable Emmet G. Sullivan
                                               United States District Judge
